 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA, et al.,                        No. 2:19-cv-00719-TLN-CKD PS
12                       Plaintiffs,
13            v.                                        ORDER &
14    WILLIE RECHT,                                     FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19           On May 8, 2019, the undersigned issued an order to show cause no later than May 22,

20   2019 why this action should not be dismissed for lack of jurisdiction. (ECF No. 3.) Plaintiff was

21   advised that failure to allege a proper basis for jurisdiction would result in a recommendation that

22   this action be dismissed. The deadline has passed, and plaintiff not shown cause why this action

23   should not be dismissed.

24           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of

25   jurisdiction.

26           In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

27   discovery, and motion practice in this action are STAYED pending resolution of the findings and

28   recommendations. With the exception of objections to the findings and recommendations and
                                                        1
 1   any non-frivolous motions for emergency relief, the court will not entertain or respond to any
 2   motions and other filings until the findings and recommendations are resolved.
 3            These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 7   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 8   objections within the specified time may waive the right to appeal the District Court’s order.
 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: June 26, 2019
11

12

13

14

15

16

17   15 iegorova00719.f&rs_nojuris

18

19

20

21

22

23

24

25

26

27

28
                                                        2
